DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 4, lines 3-4, “an ullage” has been replaced with –the ullage--.
Claim 18, line 1, “the ullage” has been replaced with –an ullage--.
Claim 18, line 4, “an interstitial space” has been replaced with –the interstitial space--.

	The above amendments to claims 4 and 18 have been made to overcome antecedent basis issues.

	
Allowable Subject Matter
Claims 1-15, 18-20, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Markham et al. (US 2017/0030521), Monroe et al. (US 2004/0234338), and Naulty et al. (US 2889955) were considered most pertinent to applicant's disclosure.  
Markham et al. discloses a method for removing water and/or water vapor from a fuel tank, said method comprising the steps of: a. supplying an inert gas (nitrogen generation 104) to a location within the tank (to ullage via nozzle 115); b. drawing the inert gas over the ullage of the tank (from 115 to 118; also [0027] describes VCIs mixing with the blanketing gas to evenly coat the tank ullage, which would mean the blanketing gas is dispersed over the ullage of the tank; alternately, nitrogen is released into the fuel via 220, fig. 3, which then goes into the ullage 240 [0034]); c. releasing the inert gas from the tank system (118 is a venting tube [0013]; or venting out vacuum valve 117 [0012]). Markham does not disclose or discuss an interstitial space as would be typically used in an UST system, and instead discloses a conduit 210 which runs along the bottom of the inside of a fuel tank 200. Therefore Markham does not disclose drawing the inert gas out from the interstitial space directly over an ullage of the tank system.
Naulty et al. disclose a system (fig. 1) comprising: a. an inert gas supply (high pressure inert exhaust gas produced by engine 11; fig.1; col.1 In.50-55); b. tubing (22, 32) in fluid connection with said supply and an outlet (at end of branch tube 32) along an interstitial space (31); c. a further outlet (other outlet of 22 into the top of 25) providing fluid communication between the interstitial space (branch tube 32 leads from tank tube 22 to the space 31, col. 2, ll. 5-7) and a primary tank ullage (31); d. a vent (55, 56, 57) in communication with said ullage and an external atmosphere (55 is a dual pressure release unit, and 56, 57 direct out or external to the tank system). Naulty is directed to flying aircraft that may experience "abnormal conditions", for aircraft, wherein a breach of the fuel tank can lead to leaking of combustible or hazardous gases. As Naulty requires the exhaust gas to be coupled with a working engine on a flying combat aircraft, Naulty would not require a pump, nor would it be necessary or obvious to include one.  
Monroe is concerned with monitoring the secondary containment system and discloses a leak detection and prevention system for monitoring the spaces of storage tanks. Monroe discloses a vacuum transfer line 534 that couples a continuous vacuum monitoring system (CVM) with a siphon check valve (SCV) 596/vacuum port 526. The vacuum transfer line routes an interstitial vacuum port (IVP 606) from the liquid sensor chamber LSC 604. The IVP is located upstream of the LSCC at a modified interstitial port cap 655 and through an interstitial riser 593. [0133, 0136]. Monroe also discloses a continuous vacuum monitoring (CVM) system 100 that may be used to clear loose contaminants from the interstitial space remnant after initial installation at startup by generating a one-time high vacuum from the CVM to purge contaminants that would otherwise cause a potential system failure from residual liquid contaminant. [0090]. Monroe does not disclose forcing gas high pressure into the bottom of the interstitial space, a monitoring of the pressure in the interstice to detect a leak., or regular maintenance of the interstice to clear debris. Monroe does not disclose a bent riser that allows an outflow of gas into the interstitial space, and does not contemplate exhausting into the ullage. As Monroe is dedicated to secondary containments, it would not be obvious to combine the teachings of Markham, which replaces the secondary containment system and introduces an aeration tube. It is not clear, or obvious, how gas introduced, or vacuum created by the CVM would force air out of the interstice and into the ullage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753